DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 15 December 2020, claims 1-20 are presently pending in the application, of which, claims 1, 10 and 16 are presented in independent form. The Examiner acknowledges amended claims 1, 12, and 15. No claims were cancelled or newly added.

Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 16 September 2020, have been withdrawn, unless otherwise noted in this office action. 

Applicant's arguments filed 16 September 2020 have been fully considered but they are not persuasive. Applicant’s arguments are directed to amended features and have been incorporated into the rejection below. In addition, the Examiner has modified the current rejection from a 35 USC 102 rejection to a 35 USC 103 rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable by Czerwinski, Mary, et al (U.S. 2016/063874 and known hereinafter as Czerwinski). 

As per claim 1, Czerwinski teaches a method of increasing user trust in a computing device by tailoring provision of content from the computing device to the user (e.g. Czerwinski, see paragraph [0105], which discloses by determining the emotional state of the user and providing further text prompts in assisting the user to cope with his/her emotions, for some users, their trust in computing device is inherently affected), comprising:
receiving, from one or more data stores associated with a user and/or related to content presented to the user via the computing device (e.g. Czerwinski, see paragraph [0026], which discloses digital personal assistant may be executed in behalf of the user of end user computing device. See further paragraph [0046], which discloses a digital personal assistant is configured to perform tasks, or services, for a user based on user input as well as features such as , first data that is usable to infer facets of the user’s sensibilities (e.g. Czerwinski, see paragraph [0062], which discloses the written content of the user is received to be analyzed. See further paragraph [0048], which discloses the digital personal assistant is additional configured to monitor one or more signals associated with a user and to analyze such signals intermittently to determine a current mental or emotional state of the user. The Examiner notes the user’s sensibilities are tied to the user’s mental or emotional state.);
inferring, via a logical device, one or more facets of the user’s sensibilities, based on the received first data (e.g. Czerwinski, see paragraph [0062], which discloses the user’s mental or emotional state is inferred from said written content of the user – falling under the vague scope of one or more facets of the user’s sensibilities. Czerwinski, see paragraphs [0052-0059], which discloses a user’s voice, user’s location, rate at which user is turning on and off mobile device, input device interaction metadata, analysis of written or spoken content, etc., to the user’s as instances of one or more facets of the user’s sensibilities, in which user mental/emotional state may comprise in part of digital personal assistant that receives one or more signals associates with the user and analyze (e.g. infer) those signals to determine current mental or emotional state of the user.);
receiving, from one or more sensors, second data that is usable to deduce a context of use of the computing device (e.g. Czerwinski, see paragraph [0102], which discloses the user via a digital personal assistant that she wishes to send a text message. See further paragraph [0098], which discloses user content/activity feedback, which is capable of obtaining (e.g. receiving) user mental/emotional state information concerning at least one of an item of content generated by the user or at least one activity to be conducted by the user.);
deducing, via the logic device, the context of use of the computing device, based on the received second data (e.g. Czerwinski, see paragraphs [0101-0105], which ;
receiving user input requesting content (e.g. Czerwinski, see paragraph [0112], which discloses user content/activity feedback logic may be configured to automatically and intelligently modify user-generated content to achieve a desired emotional level upon request from a user. The Examiner notes that the content is provided based upon a request from the user.);
obtaining responsive content based upon the user input (e.g. Czerwinski, see paragraph [0112], which discloses user content/activity feedback logic may be configured to automatically and intelligently modify user-generated content to achieve a desired emotional level upon request from a user. See further paragraph [0135], which discloses search results or other responses to content requests made by or behalf of a user may be filtered based on the current mental or emotional state of the user.);
resolving a manner by which to tailor the provision of the obtained responsive content so as to increase a likelihood that the provision will be consistent with the user’s sensibilities, based on the inferred one or more facets and the deduced context of use (e.g. Czerwinski, see paragraph [0105], which discloses the user’s emotional state is addressed by outputting a further text prompt warning the user indicating an inappropriate text message. See further paragraph [0107], which discloses user content/activity feedback may be configured to monitor how a user behaves in response to receiving feedback about user-generated content and to consider the user’s behavior in determining whether and how to provide feedback about subsequently-generated items of user content, where for example, if a user tends to ignore such feedback, then user content/activity feedback logic can adaptively modify its behavior to provide less feedback or no feedback in the future.), wherein resolving the manner comprises selectively reformatting the responsive content to obfuscate one or more potentially offending portions of the responsive content (.e.g Czerwinski, see Figures 3B & 3C and paragraph [0106-0109] which discloses an indication that the content may be offensive or inappropriate, in which the user has an option to reconsider and amend/revise the content of the subsequently-generated items of user content, where the user content/activity feed logic can modify its behavior accordingly to provide less feedback or no feedback in the future as well as modify how it presents feedback based on how user behavior and/or explicit instructions. See further paragraph [0111], which discloses user content/activity feedback may be configured to recommend to a user how to modify a particular item of content to adjust the emotional content or appropriateness thereof. ) and
presenting the responsive content to the user via the computing device based on the resolved manner (e.g. Czerwinski, see paragraph [0105], which discloses the user’s emotional state is addressed by outputting a further text prompt warning the user indicating an inappropriate text message.).
Although Czerwinski does not explicitly disclose wherein resolving the manner comprises selectively reformatting the responsive content to obfuscate one or more potentially offending portion of the responsive comment, the contemplation of such feature is encompassed in the design of the Czerwinski system (see paragraphs [0111-0115]).

As per claim 2, Czerwinski teaches the method of claim 1, further comprising at least one of: 
detecting the first data via one or more sensors (e.g. Czerwinski, see paragraph [0062], which discloses the user’s mental or emotional state is inferred from said written content of the user – falling under the vague scope of one or more facets of the user’s sensibilities.); and 
detecting the second data via one or more sensors (e.g. Czerwinski, see paragraph [0062], which discloses the user’s mental or emotional state is inferred from said written content of the user – falling under the vague scope of one or more facets of the user’s sensibilities.).

As per claim 3, Czerwinski teaches the method of claim 1, further comprising at least one of: 
retrieving at least some of the first data from a data store (e.g. Czerwinski, see paragraph [0102] which discloses the user…has indicted to a digital personal assistant that the user wishes to send a text message to another user, implying the assistant received information about the contact of the other user in order to be able to send such a message and to provide an input prompt.); 
retrieving at least some of first data from a previously stored user profile corresponding to the user (e.g. Czerwinski, see paragraph [0102] which discloses the user…has indicted to a digital personal assistant that the user wishes to send a text message to another user, implying the assistant received information about the contact of the other user in order to be able to send such a message and to provide an input prompt.); 
retrieving at least some of the second data from the data store  (e.g. Czerwinski, see paragraph [0102] which discloses the user…has indicted to a digital personal assistant that the user wishes to send a text message to another user, implying the assistant received information about the contact of the other user in order to be able to send such a message and to provide an input prompt.); and 
retrieving at least some of first data from a previously stored user profile corresponding to the user  (e.g. Czerwinski, see paragraph [0102] which discloses the user…has indicted to a digital personal assistant that the user wishes to send a text message to another user, implying the assistant received information about the contact of the other user in order to be able to send such a message and to provide an input prompt.).

As per claim 4, Czerwinski teaches the method of claim 1, wherein at least one of: at least some of the first data is received from the user (e.g. Czerwinski, see paragraph ; and 
at least some of the second data is received from the user (e.g. Czerwinski, see paragraph [0102] which discloses the user…has indicted to a digital personal assistant that the user wishes to send a text message to another user, implying the assistant received information about the contact of the other user in order to be able to send such a message and to provide an input prompt.).

As per claim 5, Czerwinski teaches the method of claim 4, wherein the at least some of the first data or the at least some of the second data is received in one or more of: speech, keyboard input, button input, environmental sounds characteristic of a locale, physical gestures captured by motion detection, and facial recognition (e.g. Czerwinski, see paragraph [0062], which discloses the user’s mental or emotional state is inferred from said written content of the user – falling under the vague scope of one or more facets of the user’s sensibilities.).

As per claim 6, Czerwinski teaches the method of claim 1, further comprising providing suggested content responsive to an inferred need of the user, based on the resolved manner (e.g. Czerwinski, see paragraph [0105], which discloses the user’s emotional state is addressed by outputting a further text prompt warning the user indicating an inappropriate text message.).

As per claim 7, Czerwinski teaches the method of claim 1, further comprising associating the deduced context of use with a specific use, profile corresponding to the context, the use profile being storable (e.g. Czerwinski, see paragraph [0105], which discloses the .

As per claim 8, Czerwinski teaches the method of claim 1, further comprising: matching the deduced context of use to one or more stored contexts of use to each of which is associated data that is usable in the resolving, wherein the resolving is also based on the associated data of each matched stored context (e.g. Czerwinski, see paragraph [0105], which discloses the user’s emotional state is addressed by outputting a further text prompt warning the user indicating an inappropriate text message.).

As per claim 9, Czerwinski teaches the method of claim 1, wherein at least one of the received first data and the received second data includes aggregated search engine data reflecting lookalike users’ use of the search engine, when the user opts into the use of aggregated search ending data (e.g. Czerwinski, see paragraph [0102] which discloses the user…has indicted to a digital personal assistant that the user wishes to send a text message to another user, implying the assistant received information about the contact of the other user in order to be able to send such a message and to provide an input prompt.).

As per claim 10, Czerwinski teaches the method of claim 9, further comprising:
receiving an input corresponding to a user’s interaction with the computing device that initiates a user experience and requests content, and wherein the resolving is performed after the receiving an input (e.g. Czerwinski, see paragraph [0102] which discloses the user…has indicted to a digital personal assistant that the user wishes to send a text message to .

As per claim 11, Czerwinski teaches the method of claim 1, further comprising selecting, from a plurality of tailoring factors, one or more tailoring factors that, when applied to the provision of the content, would modify the provision in the resolved manner, wherein the providing includes providing the content while applying the selected tailoring factors so that the user receives only content that is consistent with the user’s sensibilities (e.g. Czerwinski, see paragraph [0102] which discloses the user…has indicted to a digital personal assistant that the user wishes to send a text message to another user, implying the assistant received information about the contact of the other user in order to be able to send such a message and to provide an input prompt.).

As per claim 12, Czerwinski teaches a method of increasing use of computing devices by identifying ways to selectively tailor presentation of content by one or more computing devices, comprising:
receiving user input from a user requesting content (e.g. Czerwinski, see paragraph [0112], which discloses user content/activity feedback logic may be configured to automatically and intelligently modify user-generated content to achieve a desired emotional level upon request from a user. The Examiner notes that the content is provided based upon a request from the user.);
receiving content that is responsive to the user input (e.g. Czerwinski, see paragraph [0112], which discloses user content/activity feedback logic may be configured to automatically and intelligently modify user-generated content to achieve a desired emotional level upon request from a user. The Examiner notes that the content is provided based upon a request from the user.);
obtaining responsive content based upon the user input (e.g. Czerwinski, see paragraph [0112], which discloses user content/activity feedback logic may be configured to automatically and intelligently modify user-generated content to achieve a desired emotional level upon request from a user. See further paragraph [0135], which discloses search results or other responses to content requests made by or behalf of a user may be filtered based on the current mental or emotional state of the user.);
obtaining responsive content based upon the user input (e.g. Czerwinski, see paragraph [0112], which discloses user content/activity feedback logic may be configured to automatically and intelligently modify user-generated content to achieve a desired emotional level upon request from a user. See further paragraph [0135], which discloses search results or other responses to content requests made by or behalf of a user may be filtered based on the current mental or emotional state of the user.);;
receiving content that is responsive to a received inquiry or directive from a user (e.g. Czerwinski, see paragraph [0062], which discloses the written content of the user is received to be analyzed. See further paragraph [0048], which discloses the digital personal assistant is additional configured to monitor one or more signals associated with a user and to analyze such signals intermittently to determine a current mental or emotional state of the user. The Examiner notes the user’s sensibilities are tied to the user’s mental or emotional state.);
obtaining a user experience model corresponding to the user, the user experience model comprising information that is usable to selectively tailor a presentation of the responsive content (e.g. Czerwinski, see paragraph [0062], which discloses the user’s mental or emotional state is inferred from said written content of the user – falling under the vague scope of one or more facets of the user’s sensibilities.), the user experience model obtained based on data received from one or more data stores associated with the user and/or related to content presented to the user via the one or more computing devices (e.g. Czerwinski, see paragraph [0026], which discloses digital personal assistant may be executed in behalf of the user of end user computing device. See further paragraph ;
determining, via a logic device, whether presentation of the responsive content without modification would be inconsistent with the user’s sensibilities (e.g. Czerwinski, see paragraph [0102], which discloses the user via a digital personal assistant that she wishes to send a text message. See further paragraph [0098], which discloses user content/activity feedback, which is capable of obtaining (e.g. receiving) user mental/emotional state information concerning at least one of an item of content generated by the user or at least one activity to be conducted by the user.), as reflected by the experience model (e.g. Czerwinski, see paragraph [0105], which discloses the user’s emotional state is addressed by outputting a further text prompt warning the user indicating an inappropriate text message. See further paragraph [0107], which discloses user content/activity feedback may be configured to monitor how a user behaves in response to receiving feedback about user-generated content and to consider the user’s behavior in determining whether and how to provide feedback about subsequently-generated items of user content, where for example, if a user tends to ignore such feedback, then user content/activity feedback logic can adaptively modify its behavior to provide less feedback or no feedback in the future.); and
presenting the responsive content via the one or more computing devices in a manner increases a likelihood that the responsive content is not inconsistent with the user’s sensibilities (e.g. Czerwinski, see paragraph [0105], which discloses the user’s emotional state is addressed by outputting a further text prompt warning the user indicating an inappropriate text message.), by selectively reformatting the responsive content to obfuscate one or more potentially offending portions of the responsive content (.e.g Czerwinski, see Figures 3B & 3C and paragraph [0106-0109] which discloses an indication that the content may be offensive or inappropriate, in which the user has an option to reconsider and subsequently-generated items of user content, where the user content/activity feed logic can modify its behavior accordingly to provide less feedback or no feedback in the future as well as modify how it presents feedback based on how user behavior and/or explicit instructions. See further paragraph [0111], which discloses user content/activity feedback may be configured to recommend to a user how to modify a particular item of content to adjust the emotional content or appropriateness thereof. ).
Although Czerwinski does not explicitly disclose wherein resolving the manner comprises selectively reformatting the responsive content to obfuscate one or more potentially offending portion of the responsive comment, the contemplation of such feature is encompassed in the design of the Czerwinski system (see paragraphs [0111-0115]).

As per claim13, Czerwinski teaches the method of claim 12, further comprising: 
constructing the user experience model by identifying the user of the computing device, in response to receiving a request for directive from the user (e.g. Czerwinski, see paragraph [0102] which discloses the user…has indicted to a digital personal assistant that the user wishes to send a text message to another user, implying the assistant received information about the contact of the other user in order to be able to send such a message and to provide an input prompt.);
inferring one or more aspects of the user’s sensibilities, based on user sensibility information concerning the identified user (e.g. Czerwinski, see paragraph [0102] which discloses the user…has indicted to a digital personal assistant that the user wishes to send a text message to another user, implying the assistant received information about the contact of the other user in order to be able to send such a message and to provide an input prompt.);
(e.g. Czerwinski, see paragraph [0102] which discloses the user…has indicted to a digital personal assistant that the user wishes to send a text message to another user, implying the assistant received information about the contact of the other user in order to be able to send such a message and to provide an input prompt.);
modeling the user’s sensibilities based on the inferred aspects and the deduced context of use (e.g. Czerwinski, see paragraph [0102] which discloses the user…has indicted to a digital personal assistant that the user wishes to send a text message to another user, implying the assistant received information about the contact of the other user in order to be able to send such a message and to provide an input prompt.).

As per claim 14, Czerwinski teaches the method of claim 13, wherein user sensibility information includes aggregated search engine data associated with lookalike users’ use of the search engine (e.g. Czerwinski, see paragraph [0102] which discloses the user…has indicted to a digital personal assistant that the user wishes to send a text message to another user, implying the assistant received information about the contact of the other user in order to be able to send such a message and to provide an input prompt.).

As per claim 15, Czerwinski teaches a system that enhances user trust by customizing presentation of responsive content, comprising:
an end user device (e.g. Czerwinski, see Figure 1, which depicts an end user computing device.);
a processing portion including one or more processing devices (e.g. Czerwinski, see Figure 1, which depicts an end user computing device.); and
a storage portion including one or more memory devices that are accessible to the processing portion (e.g. Czerwinski, see Figure 1, which depicts an end user computing device.), the one or more memory devices collectively storing components for execution by the processing portion, the components including:
a context of use component that is operable to determine a context of use of the end user device, based on use context information (e.g. Czerwinski, see paragraph [0062], which discloses the written content of the user is received to be analyzed.);
a user sensibility component that is operable to infer facets of a user’s sensibilities concerning content via the processing portion, based on sensibility information for a particular user of the end user device (e.g. Czerwinski, see paragraph [0026], which discloses digital personal assistant may be executed in behalf of the user of end user computing device. See further paragraph [0046], which discloses a digital personal assistant is configured to perform tasks, or services, for a user based on user input as well as features such as location awareness and the ability to access information from a variety of sources, where the digital personal assistant may use any variety of artificial intelligence techniques to improve its performance over time through continued interaction with the user.); and
a user experience customization component that is operable to adjust a presentation of responsive content to increase a likelihood that the presentation will be consistent with the particular user’s sensibilities (e.g. Czerwinski, see paragraph [0102], which discloses the user via a digital personal assistant that she wishes to send a text message. See further paragraph [0098], which discloses user content/activity feedback, which is capable of obtaining (e.g. receiving) user mental/emotional state information concerning at least one of an item of content generated by the user or at least one activity to be conducted by the user.) , by selectively reformatting the responsive content to obfuscate one or more potentially offending portions of the responsive content subsequently-generated items of user content, where the user content/activity feed logic can modify its behavior accordingly to provide less feedback or no feedback in the future as well as modify how it presents feedback based on how user behavior and/or explicit instructions. See further paragraph [0111], which discloses user content/activity feedback may be configured to recommend to a user how to modify a particular item of content to adjust the emotional content or appropriateness thereof. ),
wherein the end user device is configured to receiving user input from a user requesting content (e.g. Czerwinski, see paragraph [0112], which discloses user content/activity feedback logic may be configured to automatically and intelligently modify user-generated content to achieve a desired emotional level upon request from a user. The Examiner notes that the content is provided based upon a request from the user.), obtaining responsive content based upon the user input (e.g. Czerwinski, see paragraph [0112], which discloses user content/activity feedback logic may be configured to automatically and intelligently modify user-generated content to achieve a desired emotional level upon request from a user. See further paragraph [0135], which discloses search results or other responses to content requests made by or behalf of a user may be filtered based on the current mental or emotional state of the user.), and present the responsive content based on the presentation adjusted by the user experience customization component (e.g. Czerwinski, see paragraph [0105], which discloses the user’s emotional state is addressed by outputting a further text prompt warning the user indicating an inappropriate text message. See further paragraph [0107], which discloses user content/activity feedback may be configured to monitor how a user behaves in response to receiving feedback about user-generated content and to consider the user’s behavior in determining whether and how to provide feedback about subsequently-generated items of user content, where for example, if a user tends to ignore such feedback, then user .
Although Czerwinski does not explicitly disclose wherein resolving the manner comprises selectively reformatting the responsive content to obfuscate one or more potentially offending portion of the responsive comment, the contemplation of such feature is encompassed in the design of the Czerwinski system (see paragraphs [0111-0115]).

As per claim 16, Czerwinski teaches the system of claim 15, wherein the components include one or more data stores that are accessible to the processing portion and that store at least one of:
a profile associated with the user (e.g. Czerwinski, see paragraph [0102] which discloses the user…has indicted to a digital personal assistant that the user wishes to send a text message to another user, implying the assistant received information about the contact of the other user in order to be able to send such a message and to provide an input prompt.);
a library of content presentation customization tools (e.g. Czerwinski, see paragraph [0102] which discloses the user…has indicted to a digital personal assistant that the user wishes to send a text message to another user, implying the assistant received information about the contact of the other user in order to be able to send such a message and to provide an input prompt.);
first aggregated search engine data associated with the user’s use of the search engine (e.g. Czerwinski, see paragraph [0102] which discloses the user…has indicted to a digital personal assistant that the user wishes to send a text message to another user, implying the assistant received information about the contact of the other user in order to be able to send such a message and to provide an input prompt.); and
(e.g. Czerwinski, see paragraph [0102] which discloses the user…has indicted to a digital personal assistant that the user wishes to send a text message to another user, implying the assistant received information about the contact of the other user in order to be able to send such a message and to provide an input prompt.).

As per claim 17, Czerwinski teaches the system of claim 16, wherein the user experience customization component, in identifying ways to adjust a presentation of responsive content, uses at least one of: the profile; the library; the first aggregated search engine data; and the second aggregated search engine data (e.g. Czerwinski, see paragraph [0102] which discloses the user…has indicted to a digital personal assistant that the user wishes to send a text message to another user, implying the assistant received information about the contact of the other user in order to be able to send such a message and to provide an input prompt.).

As per claim 18, Czerwinski teaches the system of claim 15, wherein the components include a user identification component that is operable to identify the particular user based on one more inputs received by the end user device (e.g. Czerwinski, see paragraph [0102] which discloses the user…has indicted to a digital personal assistant that the user wishes to send a text message to another user, implying the assistant received information about the contact of the other user in order to be able to send such a message and to provide an input prompt.).

As per claim 19, Czerwinski teaches the system of claim 15, wherein the end user device includes one or more sensors, and wherein the components include a user identification component that is operable to identify the particular user based on the one (e.g. Czerwinski, see paragraph [0102] which discloses the user…has indicted to a digital personal assistant that the user wishes to send a text message to another user, implying the assistant received information about the contact of the other user in order to be able to send such a message and to provide an input prompt.).

As per claim 20, Czerwinski teaches the system of claim 15, wherein: the storage portion is included in the end user device; the storage portion is located remotely from the end user device; the storage portion is in communication with the end user device via a network; or the system is a distributed computing system (e.g. Czerwinski, see paragraph [0102] which discloses the user…has indicted to a digital personal assistant that the user wishes to send a text message to another user, implying the assistant received information about the contact of the other user in order to be able to send such a message and to provide an input prompt.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191.  The examiner can normally be reached on M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        March 11, 2021